ORDER
LARRICK B. STAPLETON, of WYNNWEOOD, PENNSYLVANIA, who was admitted to the bar of this State in 1986, and who was thereafter temporarily suspended from the practice of law by this Court’s Order of November 29, 1993, having tendered his consent to disbarment as an attorney at law of the State of New Jersey, and good cause appearing;
It is ORDERED that LARRICK B. STAPLETON, is disbarred by consent, effective immediately; and it is further
ORDERED that respondent’s name be stricken from the roll of attorneys and that he be permanently restrained and enjoined from practicing law; and it is further
ORDERED that respondent comply with Administrative Guideline No. 23 of the Office of Attorney Ethics dealing with disbarred attorneys.